Exhibit 10.1

LOGO [g87501ex10_1.jpg]

 

March 4, 2009   

Mark A. Suwyn

Chairman & Chief Executive Officer

NewPage Corporation

Mr. David J. Prystash   

937.242.9411 DIRECT

937.242.9324 FAX

mark.suwyn@newpagecorp.com

Dear David,

I am pleased to inform you that the Compensation Committee of the Board of
Directors of NewPage Corporation (the Company) yesterday approved the payment to
you of a bonus of $85,000, subject to the terms of this letter and subject to
normal payroll deductions and withholding (the Bonus). The Bonus compensates
your for the retention bonus from your former employer that you lost when you
accepted your current position with the Company. The Bonus will be paid to you
upon receipt of your signed acceptance of the terms of this letter.

By signing below and accepting the Bonus you agree that you will repay the Bonus
in full to the Company (without interest) if on or before February 23, 2011
(i) your employment with the Company is terminated by the Company or its
successor for “Cause,” as defined in Section 5.1(a) of your Employment Agreement
dated September 8, 2008, and at the effective date of termination a Change in
Control has not then occurred, or (ii) you resign as an employee of the Company
or its successor other than for “Good Reason,” as defined in Section 5.1(c) of
your Employment Agreement dated September 8, 2008, and at the effective date of
resignation a Change in Control has not then occurred. For purposes of this
letter, a “Change in Control” means (i) a transaction resulting in an individual
or entity or group of individuals and entities, other than Cerberus Capital
Management, L.P. and its affiliates, having beneficial ownership (as defined in
Rule 13d-3 promulgated by the U.S. Securities and Exchange Commission), directly
or indirectly, of more than 50% of the Company’s common stock, or (ii) the sale,
transfer or other disposition of all or substantially all of the business or
assets of the Company and its subsidiaries, taken as a whole and determined on a
consolidated basis, in each case whether by sale of assets, merger,
consolidation, recapitalization, reorganization or otherwise, to an individual
or entity or group of individuals and entities, other than Cerberus Capital
Management, L.P. and its affiliates.

Please sign and return a copy of this letter indicating your acceptance of and
agreement to the foregoing terms.

 

Sincerely,

/s/ Mark A. Suwyn

Mark A. Suwyn Chairman and Chief Executive Officer

 

8540 Gander Creek Drive, Miamisburg, OH 45342    937.242.9411 PHN   
937.242.9324 FAX   www.newpagecorp.com



--------------------------------------------------------------------------------

Mr. David J. Prystash

Page 2

 

Accepted and agreed to:

 

/s/ David J. Prystash

David J. Prystash Date: April 20, 2009